Citation Nr: 0635420	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of orchiectomy.  

2.  Entitlement to an initial compensable evaluation for a 
left groin scar, prior to January 18, 2006.  

3.  Entitlement to an initial compensable evaluation for 
bilateral eustachian tube dysfunction.  

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, granted 
service connection for a scar of the left groin, orchiectomy, 
hemorrhoids, and eustachian tube dysfunction with bilateral 
intermittent ear pain.  Service connection was granted 
effective in October 2002 and all of these disabilities were 
evaluated as noncompensable.  

The veteran testified before the undersigned at a 
videoconference hearing in April 2005.  A transcript of that 
hearing is of record.  

In September 2005 the Board remanded the claims of 
entitlement to initial compensable evaluations for residuals 
of orchiectomy, a left groin scar, bilateral eustachian tube 
dysfunction, and hemorrhoids for further development.  That 
development has been completed.  

A May 2006 rating decision granted an increased evaluation of 
10 percent for the left groin scar, effective January 18, 
2006.  A veteran is presumed to be seeking the maximum 
possible evaluation.  A.B. v. Brown, 6 Vet. App. 35 (1993).  
However, the veteran may limit his claim or appeal to the 
issue of entitlement to a particular disability rating which 
is less than the maximum allowed by law for a specific 
service connected condition.  A.B., at 39.  

The veteran had previously stated, in his September 2003 Form 
9 (substantive appeal), that he was seeking a 10 percent 
evaluation for the left groin scar.  He reiterated at the 
April 2005 videoconference hearing that he believed the left 
groin scar warranted a 10 percent evaluation.  As such, the 
veteran limited this claim to entitlement to an initial 
evaluation of 10 percent for the left groin scar.  Therefore, 
the May 2006 rating decision constitutes a full grant of the 
benefit sought on appeal, effective January 18, 2006, 
however, the issue of entitlement to a compensable evaluation 
prior to that date remains in appellate status.  

In July 2006 the veteran filed a notice of disagreement (NOD) 
with the effective date assigned in the May 2006 rating 
decision, and argued that the left groin scar warranted a 10 
percent evaluation effective in October 2002, the date of the 
grant of service connection.  While the veteran has not been 
issued a statement of the case (SOC) regarding this issue, 
the Board finds that the claim for an earlier effective date 
for the 10 percent evaluation of the left groin scar is 
included in the claim for an initial compensable evaluation 
prior to January 18, 2006.  Therefore, remand pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999), is not required.  

The issue of entitlement to an initial compensable evaluation 
for residuals of orchiectomy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 18, 2006, the left groin scar was not 
deep, unstable, or painful on examination; did not result in 
limitation of motion or loss of function; and did not exceed 
144 square inches.  


2.  Eustachian tube dysfunction is manifested by intermittent 
tinnitus.  

3.  Hemorrhoids have been productive of no more than mild 
symptomatology.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
the left groin scar, prior to January 18, 2006, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2006).  

2.  The schedular criteria for an initial evaluation of 10 
percent for eustachian tube dysfunction have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Codes 6200, 
6260 (2006).  

3.  The schedular criteria for an initial compensable 
evaluation for hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

An October 2002 VCAA letter informed the veteran of what 
information and evidence was required to grant service 
connection for orchiectomy, hemorrhoids, and ear squeeze.  A 
September 2005 letter to the veteran from the Appeals 
Management Center (AMC) informed him that they were 
developing his claim for compensable initial evaluations for 
residuals of orchiectomy, left groin scar, bilateral 
eustachian tube dysfunction, and hemorrhoids.  While this 
letter did not specifically describe the information and 
evidence required to grant compensable evaluations, the Board 
notes that, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that once service connection is granted the 
claim is substantiated, and further notice as to the rating 
or effective date elements is not required.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, as service connection has been established, and 
the veteran is seeking initial compensable evaluations for 
the disabilities on appeal, further notice regarding the 
disability ratings, including evidence and information 
required to grant compensable evaluations, is not required.  
Dingess v. Nicholson.  

A December 2005 letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the September 
2005 letter stated where and when the veteran should send 
what was required for his claim.  This letter also provided 
contact information in case the veteran needed to contact VA 
about his claim.  This letter, therefore, acted to advise the 
veteran to submit any evidence in his possession pertinent to 
his claims, and satisfied the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial decision in this case.  However, 
the timing deficiency was remedied by the issuance of VCAA 
notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006).  The claim was 
readjudicated in the May 2006 supplemental statement of the 
case (SSOC) which reconsidered the claims based on all the 
evidence of record.  Therefore, any timing deficiency was 
remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

As discussed above, in the present appeal, service connection 
has already been established and the veteran is seeking 
initial compensable evaluations.  Because service connection 
has been granted the claims are substantiated, and further 
notice as to the rating or effective date elements is not 
required.  Dingess v. Nicholson.  Thus all required notice 
was given.



B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
outpatient treatment records have been associated with the 
claims file.  No other relevant records have been identified 
and in a June 2006 SSOC notice response, the veteran 
indicated that he had no other information or evidence to 
submit.  In addition, the veteran was afforded VA 
examinations to evaluate his disabilities in November 2002 
and January and February 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Left Groin Scar

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The left groin scar is currently evaluated as noncompensable 
under Diagnostic Code 7804.  Under this diagnostic code, a 10 
percent evaluation is warranted for superficial scars which 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

The left groin scar has also been previously evaluated as 
noncompensable under Diagnostic Code 7805, which allows for 
evaluation of scars on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The service medical records include the March 2002 surgical 
report of the left radical orchiectomy, which indicates that 
an incision was made in the left groin.  At a follow-up in 
August 2002, the veteran complained of 2 episodes of 
intermittent pain, lasting about 8 minutes, with associated 
nausea and sweating.  The assessment was that the veteran was 
healing and pain was likely secondary to inflammation from 
healing.  

An August 2002 letter from the same physician who conducted 
the follow-up examination indicated that the veteran's left-
sided testicular pain had resolved with the exception of 
occasional intermittent sharp pains in the region of his 
excision and scrotum, which would very likely continue to 
resolve as he healed.  The physician stated that he planned 
no further follow-up unless new problems developed, as the 
veteran was generally doing well.  

The veteran's left groin scar was evaluated at VA examination 
in November 2002.  He complained of significant pain around 
the scars from the orchiectomy, and stated that his wife 
could not touch him in the area around his scars, the scrotum 
and left groin.  On physical examination, the scar in the 
left groin was measured to be 0.5 cm by 5 cm and was neither 
tender nor adherent.  The diagnosis included orchiectomy with 
residual functional impairment due to significant pain around 
the scar sites.  

The Board notes that the veteran is service connected for the 
orchiectomy scar in the scrotum, with a 10 percent 
evaluation, effective in October 2002.  

In his September 2003 Form 9, the veteran contended that the 
left groin scar should be evaluated as 10 percent disabling 
because the surface contour was depressed on palpation and 
functionally limited the veteran by causing pain when 
excessively using the abdominal muscle group.  

At the April 2005 videoconference hearing, the veteran 
testified that the left groin scar caused pain in the 
underlying muscles with excessive use.  He added that the 
scar was located just underneath the waistband of his pants, 
which caused irritation if they slid down over the scar, and 
that he had experienced ingrown hairs causing sores.  

There is no further medical evidence regarding the left groin 
scar prior to January 18, 2006.  

Although the veteran has at times asserted that the left 
groin scar is painful, in that it caused pain in the 
underlying muscles with use, on examination, the November 
2002 VA examiner specifically found the left groin scar to be 
nontender and not adherent.  The Board finds the evidence 
obtained on objective examination to be more probative than 
the contentions advanced in the course of a claim for 
benefits, as the VA examiner had the necessary skills to 
determine tenderness of the left groin scar.  Therefore, a 
compensable evaluation, prior to January 18, 2006, is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

As the veteran has complained of pain in the underlying 
muscles on use, the Board has considered entitlement to a 
compensable evaluation on the basis of limitation of the 
affected part under Diagnostic Code 7805.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Diagnostic Code 5319 provides a 
noncompensable evaluation for slight disability in Muscle 
Group XIX (including the muscles of the abdominal wall), 
while a compensable evaluation of 10 percent is assigned for 
moderate disability.  38 C.F.R. § 4.73, Diagnostic Code 5319.  

The left groin scar has been described prior to January 18, 
2006, as causing intermittent pain, and being painful with 
excessive use.  As the veteran has not described constant 
pain or interference in function of the underlying muscles, 
the Board finds that left groin scar results in disability of 
the underlying muscles which is no more than slight.  Thus, a 
compensable evaluation for functional impairment is not 
warranted.  38 C.F.R. §§ 4.56, 4.73, 4.118, Diagnostic Codes 
5319, 7805.  

Diagnostic Code 7801 provides a compensable evaluation of 10 
percent for scars other than on the head, face, or neck that 
are deep or cause limited motion and have an area exceeding 6 
square inches (39 square cm).  The veteran has not asserted, 
nor has the medical evidence demonstrated, that the left 
groin scar is deep or causes limitation of motion.  Further, 
the scar measured 0.5 cm by 5 cm at the November 2002 VA 
examination, and the veteran reported in his September 2003 
Form 9 that the left groin scar measured 0.7 cm by 6.2 cm.  
Even if the scar was deep or caused limited motion, it 
clearly does not exceed 6 square inches as required for a 
compensable evaluation.  Thus, a compensable evaluation under 
this diagnostic code is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

A compensable evaluation for scars is also available under 
Diagnostic Code 7802, which provides a 10 percent evaluation 
for scars other than the head, face, or neck, that are 
superficial and do not cause limited motion if the area or 
areas of the scars exceeds 144 square inches (929 square 
centimeters).  As noted above, the left groin scar does not 
meet or approximate the requirement of measuring 144 square 
inches.  Thus, the criteria for a compensable evaluation 
under this diagnostic code have not been met.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  

Finally, Diagnostic Code 7803 provides a 10 percent 
evaluation for superficial scars that are unstable, meaning 
there is frequent loss of covering of skin over the scar.  
However, the veteran has not asserted, nor does the medical 
evidence suggest, that there is frequent skin breakdown 
associated with the left groin scar.  Thus, a compensable 
evaluation under this diagnostic code is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the noncompensable evaluation appropriately 
reflects the highest level of disability prior to January 18, 
2006.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has not 
demonstrated that his left groin scar results in marked 
interference in employment.  Additionally, the left groin 
scar has not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the grant of a 
compensable evaluation for the left groin scar.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

III.  Bilateral Eustachian Tube Dysfunction

Eustachian tube dysfunction is evaluated as noncompensable 
under Diagnostic Code 6299-6200.  Diagnostic Code 6200 
provides a 10 percent evaluation for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) during suppuration, or with aural polyps.  A 
note to this diagnostic code indicates that hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis or bone loss of skull should be 
evaluated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2006).  

Service medical records include a June 1989 reference 
audiogram, with follow-up audiograms in July 1991, September 
1994, and September 1996.  At audiological evaluation in May 
2002 the veteran complained of frequent "ear squeezes" as a 
Navy diver.  He reported short, intermittent periods of 
tinnitus.  On otoscopic examination the tympanic membranes, 
tympanogram, and audiogram were within normal limits, 
although the veteran was uncomfortable with pressure changes.  
The assessment was that hearing thresholds were within normal 
limits, with no significant threshold shifts, and middle ear 
function was normal.  

The November 2002 VA examination noted a history of bilateral 
ear pain when the veteran experienced a change in pressure, 
such as when diving or flying on an airplane.  He reported 
that he had significant bilateral ear pain after one dive in 
service, which was treated conservatively, and he continued 
to dive.  On physical examination, the tympanic membrane on 
the right was not visualized, but the tympanic membrane on 
the left was within normal limits.  The diagnosis was 
Eustachian tube dysfunction with chronic bilateral ear pain, 
intermittent.  

In his September 2003 Form 9, the veteran stated that he was 
experiencing 75 percent of the same symptoms as otitis media, 
and that he believed his Eustachian tube dysfunction 
warranted a 10 percent evaluation.  

At the April 2005 videoconference hearing, the veteran 
testified that, having been a Navy diver for 10 years, he 
suffered from chronic "ear squeeze" almost every time he 
dove.  He stated that his ears had become so sensitive that 
he could feel the pressure difference when someone shut a 
door in a room.  He described constant pain, dizziness when 
his ears equalized at different rates, and reported 
abnormalities in hearing.  He stated that he had 75 percent 
of the symptoms on a regular basis and that he believed his 
condition warranted a 10 percent evaluation.    

At VA examination in January 2006 the veteran denied hearing 
loss, vertigo, balance or gait problems, or discharge.  He 
reported longstanding sensitivity and pain in both ears with 
intermittent pruritis on his ear drum.  He stated that his 
ears popped a lot on airplanes, elevators, or when he 
experienced changes in elevation due to local terrain.  He 
also reported a history of intermittent bilateral tinnitus.  

Physical examination revealed no deformities, edema, scaling, 
discharge, evidence of cholesteatoma, active ear disease, 
infections of the middle ear or inner ear, suppuration, 
effusion, or aural polyps.  Tympanic membranes and the 
tympanum were normal.  The impression was eustachian tube 
dysfunction with intermittent symptoms of ear pruritis and 
tinnitus, requires frequent use of Sudafed and forced 
Valsalva maneuvers to alleviate pain and restore equilibrium.  

At VA audiological examination in February 2006, the veteran 
reported a history of hearing loss, left greater than right, 
and eustachian tube dysfunction.  He reported that, on a dive 
in service, he could not equalize the pressure in his ears 
and he experienced extreme pain in the left ear and 
intermittent tinnitus, which was not present at the time of 
the February 2006 examination.  He gave a history of military 
noise exposure from machines on submarines, and stated that 
he was provided with hearing protection, but did not feel it 
was adequate.  He denied dizziness or any other noise 
exposure.  Audiological testing revealed hearing to be within 
normal limits bilaterally.  Speech recognition scores were 
100 percent for both ears.  Tympanometry screening revealed 
normal tympanograms bilaterally.  The diagnosis was hearing 
within normal limits from 500 to 4000 hertz and intermittent 
bilateral tinnitus.  

Resolving all doubt in favor of the veteran, the Board finds 
that a 10 percent evaluation is warranted for tinnitus 
associated with eustachian tube difficulty.  Diagnostic Code 
6260 provides a 10 percent evaluation for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  In this regard, the 
veteran reported intermittent tinnitus at the May 2002 
audiological evaluation, and the impressions at the January 
and February 2006 VA examinations regarding eustachian tube 
dysfunction both included intermittent tinnitus.  

While the February 2006 VA examiner noted that tinnitus was 
not present during the examination, the diagnosis did include 
intermittent tinnitus.  In any event, the absence of tinnitus 
on the date of the examination would not rule out entitlement 
to a 10 percent evaluation, as Diagnostic Code 6260 provides 
a 10 percent evaluation for "recurrent tinnitus."  
38 C.F.R. § 4.87, Diagnostic Code 6260.  

Based on the foregoing, the Board finds that a 10 percent 
initial evaluation for eustachian tube dysfunction is 
warranted and that the 10 percent evaluation appropriately 
reflects the highest level of disability caused by the 
veteran's eustachian tube dysfunction since the grant of 
service connection.  Fenderson.  

The Board notes that, in his September 2003 substantive 
appeal and at the April 2005 videoconference hearing, the 
veteran limited his claim to entitlement to an initial 
evaluation of 10 percent for eustachian tube dysfunction.  
A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the 10 
percent evaluation established in this decision constitutes a 
full grant of the benefit sought on appeal.  

At the November 2002 VA examination the veteran reported that 
he worked as an electrician, and would like to work as a 
diver, but was hesitant to change jobs because of his ear 
discomfort and pain.  Despite this hesitancy, the veteran has 
maintained employment and has not demonstrated that 
eustachian tube dysfunction results in marked interference in 
employment.  Additionally, the eustachian tube dysfunction 
has not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

IV.  Hemorrhoids

Hemorrhoids are evaluated as noncompensable under Diagnostic 
Code 7336.  This diagnostic code evaluates external or 
internal hemorrhoids and provides a noncompensable evaluation 
when mild or moderate, a 10 percent evaluation when large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, and a 20 percent evaluation 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2006).  

Service medical records include complaints regarding and 
treatment for hemorrhoids in service.  At VA examination in 
November 2002 the veteran reported that hemorrhoids had been 
managed conservatively in service, with Preparation H and 
other rectal creams and suppositories.  He reported no 
occupational or personal limitation as a result of 
hemorrhoids.  He stated that his only treatment was using 
hydrocortisone cream as needed.  The diagnosis was 
hemorrhoids with minimal functional impairment.  

In his September 2003 Form 9 the veteran stated that he had 
continued to use steroidal creams for relief for over 9 years 
but had found the symptoms to be irreducible.  He stated that 
this repeated treatment evidenced frequent recurrences.  He 
asserted that hemorrhoids warranted a 10 percent evaluation.  

At the April 2005 videoconference hearing the veteran 
described constant use of steroidal cream and reported anal 
bleeding when hot and sweaty from working excessively.  

At VA examination in January 2006, the veteran reported being 
diagnosed with rectal pain and bleeding hemorrhoids in 1992 
and stated that, since then, he experienced approximately 
weekly episodes of bright red blood per rectum when he used 
toilet paper after a bowel movement.  He stated that the 
bleeding would last about one day.  

He denied any constipation, straining of stools, or hard 
stools, and reported having a bowel movement daily.  He had 
no reported problems with sphincter control, fecal leakage, 
or involuntary bowel movements.  He denied external 
hemorrhoids or thrombosis of hemorrhoids.  His current 
treatment was Preparation H as needed.  

Physical examination revealed no colostomy, no evidence of 
fecal leakage, normal rectum and anus, and no signs of anemia 
or fissures.  The examiner noted no visualized hemorrhoids, 
skin tags, irreducible hemorrhoids, excessive redundant 
tissue evidencing frequent recurrences, prolapse of the 
rectum, or evidence of bleeding.  The impression was 
hemorrhoids, stable with intermittent bleeding with no signs 
of anemia.  

Despite the veteran's statements in September 2003 that his 
hemorrhoids are irreducible and evidencing frequent 
recurrences, the Board finds the impressions of the VA 
examiners to be more probative.  

In this regard, the veteran's hemorrhoids have been described 
as causing minimal functional impairment and as stable.  
There has been no medical evidence of persistent bleeding, 
secondary anemia, fissures, or excessive redundant tissue, 
nor have the hemorrhoids been described as large or 
thrombotic.  

At the November 2002 VA examination, the veteran himself 
reported no occupational or personal limitation as a result 
of hemorrhoids.  Further, he has consistently reported that 
the only treatment for hemorrhoids since service has been the 
use of steroidal creams.  

Based on the foregoing, the Board finds that the veteran's 
hemorrhoids have been productive of no more than mild 
symptomatology since separation from service.  Therefore, the 
Board finds that the noncompensable evaluation appropriately 
reflects the highest level of disability since the grant of 
service connection.  Fenderson.    

The veteran specifically denied occupational limitation in 
November 2002, and has not presented evidence since that date 
demonstrating that hemorrhoids result in marked interference 
in employment.  Additionally, hemorrhoids have not required 
any, let alone frequent, periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of a 
compensable evaluation for hemorrhoids.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to an initial compensable evaluation for a left 
groin scar, prior to January 18, 2006, is denied.    

Entitlement to an initial evaluation of 10 percent for 
bilateral eustachian tube dysfunction is granted, effective 
October 7, 2002.  

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.  


REMAND

The residuals of orchiectomy are evaluated as noncompensable 
under Diagnostic Code 7524.  Under this diagnostic code, 
removal of one testis warrants a noncompensable evaluation 
while removal of both testes warrants a 30 percent 
evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2006).  
A note to this diagnostic code provides that, in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, a rating of 30 percent 
will be assigned for the service-connected testicular loss.  

In his September 2003 Form 9, the veteran stated that 
residuals of orchiectomy should be evaluated as 30 percent 
disabling on the basis that his physician had recommended no 
future attempts at vasectomy reversal due to likely 
complications with scar tissue, and that this rendered his 
right testis non-functional as a reproductive organ.  The 
Board notes that the veteran is in receipt of special monthly 
compensation on account of anatomical loss of use of a 
creative organ from October 2002.  

The September 2005 remand instructed that the veteran should 
be afforded a genitourinary examination for his service-
connected residuals of orchiectomy.  The examiner was 
specifically requested to identify all symptoms resulting 
from the veteran's service connected orchiectomy and comment 
upon the severity of such.  

The veteran underwent VA examination in January 2006, at 
which time, he reported that when he had a vasectomy in 
December 1999, he and his wife had two children, and were 
told that the surgery was reversible if they wanted more 
children in the future.  However, due to the complications 
with his vasectomy, he was afraid of undergoing further 
genitourinary surgery to have more children, and reported 
that his primary care physician had suggested that he was not 
a candidate for vasectomy reversal.  

The Board notes that an April 2005 letter from the veteran's 
primary care physician indicates that he recommends that the 
veteran not undergo a vasectomy reversal, however, he also 
states, "I am not the best qualified to make this 
recommendation.  I am referring you to a urologist for a 
final a definitive evaluation."  No subsequent evaluation 
from an urologist has been associated with the claims file.  

The impression of the January 2006 VA examiner was status 
post orchiectomy due to complications from elective 
vasectomy, veteran left with residual painful ejaculation and 
tenderness in the left scrotum with symptoms consistent with 
phantom pain.  The examiner noted that the residuals of 
orchiectomy had impacted his ability to have children as 
reversal of his vasectomy was not recommended.  However, the 
VA examiner failed to evaluate the veteran's right testis, in 
particular, whether or not it is completely atrophied or non-
functioning.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103A(d) (West 
2002).  While the veteran's primary care physician has 
recommended that the veteran not undergo vasectomy reversal, 
he also stated that he was not the best qualified person to 
make that recommendation, and that the veteran should seek 
the opinion of an urologist.  In addition, neither the 
November 2002 nor the January 2006 VA examiners opined as to 
whether or not the veteran's right testis is functional.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate residuals of the 
in-service orchiectomy.  The examiner 
should review the claims file and note 
such review in the examination report or 
in an addendum.  The examiner should 
describe all symptoms resulting from the 
orchiectomy, and should describe the 
remaining right testis, specifically, 
whether or not it is functional.  The 
examiner should consider and comment on 
the recommendation of the veteran's 
primary care physician that he not 
undergo vasectomy reversal.  

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

2.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


